Filed 5/18/22 P. v. Bonilla CA4/3
Opinion following transfer from Supreme Court




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G057654

           v.                                                          (Super. Ct. No. 15CF0197)

 DANIEL BONILLA,                                                       OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Michael
A. Leversen, Judge. Affirmed as modified.
                    Jennifer Peabody, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland, Alana R. Butler, Steve Oetting, and Heather B. Arambarri, Deputy Attorneys
General, for Plaintiff and Respondent.
                                *              *              *
              Daniel Bonilla appeals from his convictions for attempted murder and
related crimes and enhancements. The information charged Bonilla, a minor at the time
the offenses were committed, with one count each of attempted murder with deliberation
                                                                            1
and premeditation (Pen. Code, §§ 664, subd. (a), 187, subd. (a); count 1), assault with a
firearm (§ 245, subd. (a)(2); count 2), and active participation in a criminal street gang
(§ 186.22, subd. (a); count 3). In connection with counts 1 and 2, the information further
alleged the offenses were committed for the benefit of a criminal street gang (§ 186.22,
subd. (b)(1)), Bonilla personally used a firearm (§ 12022.5, subd. (a)) and personally
inflicted great bodily injury (§ 12022.7, subd. (a)). Lastly, the information alleged
Bonilla personally discharged a firearm (§ 12022.53, subd. (c)) and personally discharged
a firearm causing great bodily injury (§ 12022.53, subd. (d)) in the commission of
count 1.
              The jury found Bonilla guilty of attempted murder and found the firearm
and the great bodily injury enhancements true, but found the attempted murder was not
deliberate and premeditated. It also convicted Bonilla of assault with a firearm, found
true the firearm enhancements alleged in connection with that count, and found Bonilla
guilty of actively participating in a criminal street gang.
              The court sentenced Bonilla to the middle term of seven years on the
attempted murder (count 1) and imposed a consecutive term of 25 years to life on the
section 12022.53, subdivision (d) enhancement. Punishment on the remaining
enhancements related to count 1 was either stayed or stricken. The court imposed a

       1
              All further statutory references are to the Penal Code unless otherwise
indicated.


                                               2
three-year concurrent sentence on count 2 (assault with a firearm) and stayed the sentence
pursuant to section 654. The sentences on the enhancements tied to count 2 were also
stayed. Finally, the court imposed a three-year concurrent sentence on count 3 (active
participation in a criminal street gang).
              Bonilla makes the following claims of error: 1) he was denied effective
assistance of counsel when his attorney did not object to the introduction into evidence of
the codefendants’ plea agreements; 2) the trial court committed prejudicial error in
instructing the jury; 3) the trial court erred in failing to stay the sentence imposed on
count 3 pursuant to section 654; and 4) the abstract of judgment must be amended to
reflect the section 654 stay imposed on count 2. The Attorney General concedes the
merit of the last two contentions.
              We initially issued an opinion in this matter in October 2020, which Bonilla
appealed and on which the Supreme Court granted review pending its decision in another
case on a jury instruction issue. The court decided that issue in People v. Lemcke (2021)
11 Cal.5th 644 (Lemcke), transferred the cause back to this court, and the parties
submitted additional briefing on the instructional issue.
              As before, we conclude the ineffective assistance of counsel claim should
be litigated in a separate habeas corpus proceeding, not as part of this appeal. We also
find no prejudicial error in the trial court’s use of the then-standard jury instruction
concerning eyewitness identification (CALCRIM No. 315), but accept the Attorney
General’s concession of error regarding the section 654 claims. Thus, we modify the
judgment to reflect the changes required by section 654 and affirm the judgment as
modified.

                  FACTUAL AND PROCEDURAL BACKGROUND
              On January 15, 2015, J.G., her boyfriend L.C., and her four children were in
her white Honda on their way to the park. J.G. was driving. The Honda was in the


                                               3
middle of the driveway of a mobile home park, about to turn onto First Street, when J.G.
saw a man later identified as A.C. running from the east toward her car. She stopped the
car. A.C. tried to get into the backseat of the Honda. J.G. then saw a silver Lexus
driving from the east. It made a U-turn in front of the mobile home park, and a person
she later identified as Bonilla got out. Although J.G. did not remember which door he
exited, Bonilla was the only person to get out of the car. He had a gun and started
shooting at A.C. A.C. ran to the rear of the Honda, attempting to hide.
              Bonilla pursued A.C. When Bonilla was in front of J.G.’s car, she heard
loud popping noises and directed her children to “duck down.” After firing four or five
shots, Bonilla ran back to the Lexus. It drove off to the east. J.G. pulled onto First Street
and drove in the opposite direction because she did not know if Bonilla was going to
return. She then turned around and went back to the mobile home park to call the police.
Once she returned, J.G. saw blood on her car where A.C. had leaned against it.
              One of the responding police officers eventually took her to a restaurant
parking lot where she observed several young males in handcuffs. J.G. saw the Lexus
parked in the restaurant lot. She looked at each of the young males, but only recognized
Bonilla, the shooter. The officer who took J.G. to the show up said she made her
identification of Bonilla from 20 feet away. After the officer took J.G. home, the officer
had L.C. accompany him to see if L.C. could identify anyone the police detained.
              In describing the shooting, L.C. said he heard a shot and saw A.C. run into
the driveway where he, J.G., and the four children were in J.G.’s car. It was clear to him
A.C. was running away from something. A car then drove into view. The vehicle
appeared to be following A.C. A male got out of the car via the left rear door and gave
chase. After unsuccessfully attempting to hide in some bushes, A.C. went to the driver’s
side of their car and attempted to get in. Bonilla was 10 feet in front of the Honda when
he fired at A.C., who was attempting to get into the car. L.C. said Bonilla fired at least
three shots at A.C.with a revolver.

                                              4
              According to L.C., he made eye contact with Bonilla when he (L.C.) put his
hands up and motioned to Bonilla that there were children in the car. J.G. and the
children in the back seat were screaming. A.C. was calling out, “Help me, help me.”
L.C. yelled at him that there were children in the car. L.C. could see blood on the back of
A.C.’s shirt. Bonilla ran back to the car stopped in the middle of the street, got in and the
car then sped away. A.C. ran toward the office at the mobile home park.
              After the police responded, an officer took J.G. away in a patrol car and
L.C. stayed with the children. When J.G. returned, an officer took L.C. to a location
where he was shown five young male Hispanics who looked like they were in their teens.
He was shown the males one at a time. He only recognized Bonilla as the shooter. L.C.
was confident in his subsequent in-court identification of Bonilla. He testified he never
forgets a face.
              When he spoke to the police, L.C. gave his first name, but used his
stepbrother’s last name. He explained he did so because he is an undocumented alien and
there was an outstanding warrant for his arrest.
              J.F. testified for the prosecution after entering into a plea agreement.
Although he had been charged with possession of methamphetamine for sale (Health &
Saf. Code, § 11378), in addition to the attempted murder, assault with a firearm, and
active gang participation, along with Bonilla, J.F. pled guilty to being an accessory after
the fact (§ 32) and actively participating in a criminal street gang. In exchange for his
testimony in this and another matter, J.F. testified he believed he would be sentenced to
credit for time served.
              According to J.F., he had been washing clothes in the community
laundromat at the mobile home park with his two brothers, B.F. and G.F., when there was
an altercation with A.C., someone he did not know. A.C. approached B.F. and said,
“F**k Middleside.” B.F. replied that he was not from Middleside. After another profane
comment, A.C. left the laundromat.

                                              5
               J.F. stated Middleside is a gang, and the mobile home park is in or near
territory claimed by the gang. J.F.’s brothers know people in the gang.
               J.F. and his brothers were hungry and decided to get something to eat, so
they called Bonilla and V.S. The brothers picked up V.S. and Bonilla, but J.F. then
wanted to put more quarters in at the laundromat before they went to eat, so he headed
back to the mobile home park. When they got back to the mobile home park, J.F. saw
A.C. who was in the driveway holding a “pretty long” stick or pipe. A.C. ran toward
J.F.’s car as J.F. was about to pull out into the street, and hit the left rear side of the car
with the long stick. J.F. pulled into the middle turn lane and stopped because he wanted
to find out who A.C. was. J.F. said he wanted to ask A.C. what his problem was.
               J.F. then heard his right rear door open. Bonilla got out of the car. A.C.
was still standing at the entrance to the mobile home park. J.F. heard B.F. say, “No,” and
saw Bonilla running across the street. A.C. ran too. J.F. heard four gunshots.
               There was a car in the driveway. It was between Bonilla and A.C. After
J.F. made a U-turn, Bonilla returned to the car, got in, and said, “I got him, I got him.”
J.F. then drove away. While they were driving on Sullivan Street, a police car made a
U-turn. It followed them to a shopping center parking lot and eventually the police
arrested J.F. and his companions. Officers then brought other people to the location. J.F.
remembered sitting in a police car, handcuffed, being taken out of the police car, and told
to stand in front of another car.
               J.F. believes Bonilla associated with the Middleside gang, based on
clothing Bonilla wore in the gang’s colors, gray and black, and his having made
derogatory comments about other gangs. When J.F. was interrogated by police, he
initially denied any knowledge of the shooting. After about 20 minutes, however, he
“came clean” and told the police Bonilla was the shooter. He said after a male hit his car,
he stopped in the middle of the road; Bonilla then got out of the car, walked up to the
male and shot him.

                                                6
              When officers responded to the mobile home park, they found blood
splatters on the front end of J.G.’s car and drops of blood on the ground. Police also
located a wooden stick with a screw sticking out of one of the ends.
              Gallardo described Bonilla as 5 feet 8 inches tall, 130 pounds, with brown
hair and eyes. Evidence showed B.F., J.F.’s brother, was also 5 feet 8 inches tall,
weighed 145 pounds, and had dark hair and brown eyes.
              Police searched J.F.’s car and found a number of items. Inside a sock in the
rear of the vehicle was a .38-caliber revolver. Inside a passenger door pocket, police
found a small black plastic bag containing four expended .38-caliber shell casings. A
speed loader and six empty .38-caliber shell casings were found in the glove box. A
.38-caliber shell was found inside the center console. DNA samples obtained from the
revolver contained DNA material from multiple contributors and could not be pinpointed
to any one person. No gunshot residue tests were performed on any of the five suspects.
              The police located A.C. at a hospital. He had wounds to his right elbow,
right side of his torso, upper thigh, and pelvic region.
              Santa Ana Detective Greg Beaumarchais testified as a gang expert. He said
Middleside has been an active gang since the 1970’s and in January 2015, it had
50 documented members. Beaumarchais was aware of at least five members being
convicted of gang-related offenses. The gang claims territory, has symbols, hand signs,
rivals, allies, and its primary activities include possession of firearms by prohibited
persons. Beaumarchais reviewed the change of plea forms of B.F., G.F., and V.S. He
found it significant that B.F. and G.F. each admitted to being Middleside gang members
in their respective guilty plea forms. He opined B.F. and G.F. are both active members of
the gang. He further opined Middleside is a criminal street gang.
              Beaumarchais conducted a background check on Bonilla. He also reviewed
prior police contacts, including police reports, and a STEP notice. Beaumarchais found
Bonilla’s Facebook page and noticed that it included a photograph of Bonilla making an

                                              7
“M” sign with his hand. It also contained a post concerning a well-respected Middleside
gang member who had been killed. The post referred to Bonilla by his gang moniker,
rather than by name. Beaumarchais also considered Bonilla’s tattoos. On his right wrist
and right shin are initials related to Middleside: “MS.”
              In Beaumarchais’s opinion, Bonilla was an active participant in Middleside
on the date of the shooting. In response to a hypothetical question based on evidence
from the trial, Beaumarchais stated the shooter’s action was committed for the benefit of
the Middleside gang. He said that if an individual “hit up” a Middleside gang member
and hit the car with a stick in which Middleside gang members were riding, a Middleside
gang member shooting the individual in retaliation for the disrespect would be a “proper
violent response.”
              Lastly, Beaumarchais testified that if a gang member possesses a firearm,
the firearm belongs to the gang. Thus, it can be passed around “very quickly,” and there
would be DNA from multiple members on the gun.
              The plea agreements of B.F., G.F., and V.S., were admitted into evidence.
All three pleaded guilty to attempted murder and actively participating in a criminal street
gang. The factual basis for the guilty pleas were similar but not identical. Each admitted
aiding and abetting the attempted murder of “John Doe” by fellow gang members with
the specific intent to kill him. Each admitted the attempted murder was for the benefit of
the Middleside criminal street gang and that Bonilla was an active participant in the
Middleside gang. This evidence was admitted without objection.
              The defense introduced J.F.’s and L.C.’s statements to police. Detective
Elias Martinez of the Santa Ana Police Department testified he interviewed L.C. at the
mobile home park after the shooting; L.C. said he was in the car with J.G. when he saw
four juveniles walking outside the mobile home park. As their car approached the exit,
L.C. saw a gray car “kind of” parked in the center lane of the street. He saw a male come
from the area of the parked gray car and then heard three shots. J.G., L.C., and the

                                             8
children in their car all put their heads down. A few seconds later, L.C. saw A.C. running
toward their car and attempt to get in. He also saw the male who came from the area of
the gray car point a gun in their direction. L.C. told J.G. to drive away and she did.
               Martinez said L.C. did not tell him that he had made eye contact with the
shooter or that he signaled to the shooter the presence of the children in the car. Neither
did he say A.C. asked them to help him during the incident.
               The defense also introduced J.F.’s statement to the police. J.F. initially
denied knowing about the shooting or the ammunition found in his car. Later, he said
Bonilla had been sitting behind G.F., who was seated in the right front passenger seat.
He said he has known Bonilla for a year or two “because of [B.F.] and [G.F.].” Bonilla
and J.F.’s brothers “all hang out.”
               J.F. denied knowing A.C. was going to be shot. He said Bonilla jumped
out of the car and chased A.C., who had run at J.F.’s car and hit it with something “like a
crowbar.” After the shooting, Bonilla returned to the car and told J.F., “Drive, drive,
drive.”

                                       DISCUSSION
          1.   Ineffective Assistance of Counsel
               Bonilla first argues his convictions must be reversed because his counsel
provided deficient legal representation. Without objection, the prosecution introduced
into evidence the guilty pleas of three of the four other defendants who were in J.F.’s car
at the time of the shooting but, unlike J.F., did not testify at the trial. According to
Bonilla, his counsel’s failure to object to the hearsay statements of B.F., G.F., and V.S.
contained in their plea agreements constituted inculpatory evidence which should have
been excluded.
               A criminal defendant has a federal and state constitutional right to the
effective assistance of counsel. (U.S. Const., 6th & 14 Amends.; Cal. Const., art. I,


                                               9
§ 15.) “To establish ineffective assistance of counsel, [appellant] must demonstrate that
(1) counsel’s representation was deficient in falling below an objective standard of
reasonableness under prevailing professional norms, and (2) counsel’s deficient
representation subjected the petitioner to prejudice, i.e., there is a reasonable probability
that, but for counsel’s failings, the result would have been more favorable to the
petitioner.” (In re Wilson (1992) 3 Cal.4th 945, 950, citing Strickland v. Washington
(1984) 466 U.S. 668, 687.)
              An appellant bears the burden on appeal to establish ineffective assistance
of counsel. (People v. Ledesma (1987) 43 Cal.3d 171, 218.) An ineffective assistance
claim based on failure to object to inadmissible evidence presents an additional
consideration: “Whether to object to inadmissible evidence is a tactical decision.”
(People v. Hayes (1990) 52 Cal.3d 577, 621.)
              “‘[W]e accord great deference to counsel’s tactical decisions’ [citation],
and we have explained that ‘courts should not second-guess reasonable, if difficult,
tactical decisions in the harsh light of hindsight’ [citation]. ‘Tactical errors are generally
not deemed reversible, and counsel’s decisionmaking must be evaluated in the context of
the available facts.’” (People v. Weaver (2001) 26 Cal.4th 876, 925-926.) Consequently,
“‘“[if] the record on appeal sheds no light on why counsel acted or failed to act in the
manner challenged[,] . . . unless counsel was asked for an explanation and failed to
provide one, or unless there simply could be no satisfactory explanation,” the claim on
appeal must be rejected.’ [Citations.] A claim of ineffective assistance in such a case is
more appropriately decided in a habeas corpus proceeding.” (People v. Mendoza Tello
(1997) 15 Cal.4th 264, 266-267.)
              “[C]ompetent counsel may often choose to forgo even a valid objection.
‘[I]n the heat of a trial, defense counsel is best able to determine proper tactics in the light
of the jury’s apparent reaction to the proceedings. The choice of when to object is
inherently a matter of trial tactics not ordinarily reviewable on appeal.’” (People v. Riel

                                              10
(2000) 22 Cal.4th 1153, 1197.) However, if there could have been no valid reason for
failing to object, an appellate court may entertain and determine the merits of an
appellant’s ineffective assistance of counsel claim without providing counsel an
opportunity to state whether the decision was tactical. (People v. Nation (1980)
26 Cal.3d 169, 179.)
              The appellate record herein does not reveal defense counsel’s thought
process in deciding not to object to the guilty pleas of the three former codefendants who
did not testify, and we cannot say as a matter of law that no competent attorney would
have failed to object to that evidence. We can imagine a scenario in which competent
counsel would rather have the guilty pleas entered into evidence than have the prosecutor
present the live testimony of the former codefendants. Additionally, the guilty pleas
established the admitted presence of three other individuals the jury would have to
eliminate as the shooter, potentially bolstering defense counsel’s argument on Bonilla’s
behalf that he was not the shooter. In any event, as we do not know whether defense
counsel’s decision was the result of a reasonable tactical decision or not, we cannot
determine whether counsel’s failure to object rendered his performance deficient. Thus,
any claim of ineffective assistance of counsel in this matter is more appropriately
litigated in a separate habeas corpus proceeding, not in this appeal.
       2.     Jury Instruction Issue
              The jury was instructed on the issue of eyewitness identification pursuant to
CALCRIM No. 315. That instruction sets forth a number of factors for jurors to consider
in determining whether to give credence to an eyewitness identification, including:
“How certain was the witness when he or she made an identification?” Bonilla contends
this language “resulted in a fundamentally unfair trial” because witness certainty does not
necessarily correlate with an accurate identification having been made, and therefore his
conviction must be reversed.



                                             11
              The Attorney General asserts Bonilla forfeited this issue by failing to object
to the instruction or request a modification. (See People v. Sánchez (2016) 63 Cal.4th
411, 461 (Sánchez) [forfeiture found where the defendant failed to request a modification
or object to the certainty factor in CALJIC No. 2.92, the precursor to CALCRIM
No. 315].) Anticipating that argument, Bonilla claims his counsel was ineffective for
failing to preserve the issue. We need not address these forfeiture and ineffective
assistance claims because Bonilla’s instructional argument fails on the merits.
              At the time of trial, instructing the jury to consider a witness’s stated or
implied certainty in making an identification was proper. (People v. Johnson (1992)
3 Cal.4th 1183, 1232; see Sánchez, supra, 63 Cal.4th at p. 462.) The Supreme Court
recently revisited the issue in Lemcke, supra, 11 Cal.5th 644. The court rejected the
defendant’s federal and state due process challenges, explaining that “[w]hen considered
in the context of the trial record as a whole, listing the witness’s level of certainty as one
of 15 factors the jury should consider when evaluating identification testimony did not
render [the defendant’s] trial fundamentally unfair.” (Id. at pp. 646-647.)
              The Supreme Court found the certainty instruction did not lower the
prosecution’s burden of proof. The court observed that “the instruction does not direct
the jury that ‘certainty equals accuracy.’ [Citation.] Nor does the instruction state that
the jury must presume an identification is accurate if the eyewitness has expressed
certainty. [Citation.] Instead, the instruction merely lists the witness’s level of certainty
at the time of identification as one of 15 different factors that the jury should consider
when evaluating the credibility and accuracy of eyewitness testimony. The instruction
leaves the jury to decide whether the witness expressed a credible claim of certainty and
what weight, if any, should be placed on that certainty in relation to the numerous other
factors listed in CALCRIM No. 315.” (Lemcke, supra, 11 Cal.5th at p. 657.) The court
noted defendant was permitted to present expert testimony to combat any inference that
certainty correlates with accuracy, and the trial court instructed the jury it must consider

                                              12
the expert’s opinion (CALCRIM No. 332). (Lemcke, at pp. 657-658.) The court stated
that other instructions further ensured the prosecutor’s burden was not lowered
(CALCRIM Nos. 220, 226, 315, & 332). (Lemcke, at p. 658.) These instructions were
similarly given here.
              The Lemcke court also rejected the argument that the certainty component
of CALCRIM No. 315 deprived the defendant of a meaningful opportunity to present a
complete defense. (Lemcke, supra, 11 Cal.5th at pp. 660-661.) Nothing prevented the
defendant from putting on a vigorous defense on the issue of identity, and indeed, as
here, the defendant did so. (Id. at p. 660.)
              Nevertheless, although the court in Lemcke affirmed the defendant’s
conviction, it acknowledged that CALCRIM No. 315 “has the potential to mislead
jurors” given “the empirical research that ‘“under most circumstances, witness
confidence or certainty is not a good indicator of identification accuracy.”’” (Lemcke,
supra, 11 Cal.5th at p. 665.) “That raises particular concerns in a case like this one,
where the conviction was based almost entirely on the testimony of a single witness who
expressed certainty in her identification and had no prior relationship with the
defendant.” (Id. at p. 666.) The court requested that the Judicial Council and its
Advisory Committee on Criminal Jury Instructions evaluate whether or how the
instruction might be modified and directed that, in the meantime, trial courts should omit
the certainty factor from CALCRIM No. 315 unless requested by a defendant. (Lemcke,
at pp. 647-648, 668-669.)
              Here, Bonilla argues that, while, as in Lemcke, “the jury was told that the
prosecution retained the burden to prove [he] was the perpetrator and that witnesses can
sometimes make honest mistakes,” the absence of defense expert testimony to
undermine the certainty factor distinguishes Lemcke and requires reversal. The honest
mistake instruction referenced by Bonilla, CALCRIM No. 226, told the jury: “People



                                               13
sometimes honestly forget things or make mistakes about what they remember. Also,
two people may witness the same event yet see or hear it differently.”
              Bonilla argues that the prosecutor’s closing argument, which emphasized
that “we have two people who identified the defendant as the shooter completely
independently of each other and of [J.F.],” highlights the prejudice of the certainty
language in CALCRIM No. 315 because “nothing disabused the jury of the common
misconception that certainty equals accuracy.” While J.G. and J.F. did not provide any
degree of certainty as to their respective identifications, Bonilla notes that L.C. testified
he was confident in his in-court identification more than three years after identifying
Bonilla as the shooter because he claimed, “I never forget a face. To this day, anybody.
I’ll recognize people I don’t know after years.” Bonilla also emphasizes the
prosecutor’s argument that J.G. was “never confused about the fact that it was the
defendant standing in front of her car shooting the victim” and “did not hesitate” in
identifying him again in court as the shooter.
              In the absence of expert testimony, and even assuming that it would have
been better if the “certainty” language in CALCRIM No. 315 had been omitted, the issue
on appeal remains whether it is “reasonably probable defendant would have obtained a
more favorable result had the trial court deleted the certainty factor.” (Sánchez, supra,
63 Cal.4th at p. 463.) Bonilla emphasizes that the jury sent the trial court an initial note
“after deliberating for 7.4 hours,” according to Bonilla’s calculation, “indicat[ing] that it
was ‘hung on who the shooter was’” and then deliberated another 9.5 hours for a total of
“16.9 hours” before reaching its guilty verdict. Bonilla cites precedent that “jury
deliberations of almost six hours” indicate that the issue of guilt is not “‘open and shut.’”
(People v. Cardenas (1982) 31 Cal.3d 897, 907.) Bonilla emphasizes, as he did at trial,
his theory that he was “falsely accused of being the shooter by his co-defendant [J.F.]
who was trying to cover for his brother, [B.F.], who was, in fact, the actual shooter.”



                                              14
              The flaw in Bonilla’s bid for reversal is that the jury considered and
rejected his theory of an alternate shooter and his attacks on the credibility of the three
eyewitness identifications. We presume jurors read and apply the instructions as a
whole, as instructed. (CALCRIM No. 200.) This includes express directives in
CALCRIM No. 315 to consider whether the witness was “under stress when he or she
made the observation,” how “closely was the witness paying attention,” and the
“duration of observation.” It also includes factors highlighted in CALCRIM No. 226:
“How well could the witness see, hear, or otherwise perceive the things about which the
witness testified,” “How well was the witness able to remember and describe what
happened,” and “Was the witness’s testimony influenced by a factor such as bias or
prejudice, a personal relationship with someone involved in the case, or a personal
interest in how the case is decided?” The instructions directed the jury to evaluate all of
these factors against a backdrop of additional directives: “You alone must judge the
credibility and believability of the witnesses,” “You may believe all, part, or none of any
witness’s testimony,” that Bonilla “is presumed to be innocent,” and that, “[u]nless the
evidence proves the defendant guilty beyond a reasonable doubt, he is entitled to an
acquittal and you must find him not guilty.” (E.g., CALCRIM Nos. 220, 226, 315.)
              Defense counsel vigorously cross-examined the eyewitnesses and noted
discrepancies and inconsistencies in what they reported to law enforcement—including
that L.C. did not state then that he had seen the shooter’s face, admissions some may
have ducked down in the split seconds leading up to the shooting, whether J.G. and L.C.
had discussed the matter with each other after the shooting and before their testimony,
the gang affiliation of J.F.’s brother and J.F.’s motive to protect his brother, and a host of
other factors. These other factors included evidence introduced to show Bonilla’s
alleged resemblance to J.F.’s brother and where they were seated in the car and in
relation to where the gun was found (under the driver’s seat, accessible by both B.F. and
Bonilla in the rear seat).

                                             15
              In the end, we cannot ignore that three positive identifications in the
immediate aftermath of the shooting distinguish this case from Lemcke’s “particular”
concern regarding the certainty instruction when “the conviction [i]s based almost
entirely on the testimony of a single witness . . . .” (Lemcke, supra, 11 Cal.5th at
p. 666.) Multiple identifications mitigate that concern because each lends credibility to
the other, regardless of certainty expressed (or not) by any one witness.
              No witness here gave a subjective—and therefore potentially misleading—
assessment of certainty in his or her initial identification. Instead, the question of
certainty regarding the identity of the shooter was left for the jury to evaluate as it
applied the reasonable doubt standard. In light of the proper instructions on the panoply
of factors the jury had to consider in deciding the identification issue—including the
possibility of another shooter—and in light of the three overlapping and reinforcing
eyewitness identifications of Bonilla as the shooter, we do not believe a different result
is reasonably probable had the certainty clause been excised from CALCRIM No. 315.
       3.     Cumulative Error
              Bonilla next argues the cumulative effect of his trial attorney failing to
object to the admission of the guilty pleas of his former codefendants and the error in
instructing the jury pursuant to CALCRIM No. 315 resulted in prejudice that requires
reversal. “‘[A] series of trial errors, though independently harmless, may in some
circumstances rise by accretion to the level of reversible and prejudicial error.’” (People
v. Cunningham (2001) 25 Cal.4th 926, 1009.) However, because we do not decide the
ineffective assistance of counsel claim in connection with the admission into evidence of
the codefendants’ guilty pleas and we find no reversible error occurred in instructing the
jury, there is no error to cumulate. (People v. Reed (2018) 4 Cal.5th 989, 1018.)
       4.     Section 654 Error on Count 3
              Bonilla argues the trial court erred in failing to stay pursuant to section 654
the two-year concurrent sentence it imposed on count 3, the conviction for actively

                                              16
participating in a criminal street gang. (§ 186.22, subd. (a).) The Attorney General
concedes the error, and we accept that concession.
              Section 654 provides, in pertinent part: “An act or omission that is
punishable in different ways by different provisions of law may be punished under either
of such provisions, but in no case shall the act or omission be punished under more than
one provision. An acquittal or conviction and sentence under any one bars a prosecution
for the same act or omission under any other.” (§ 654, subd. (a).) This section does not
prohibit multiple convictions, it prohibits multiple punishments based on the same act
(People v. Siko (1988) 45 Cal.3d 820, 823).
              Imposition of a concurrent sentence, such as was imposed below, is
multiple punishment for purposes of section 654. (People v. Deloza (1998) 18 Cal.4th
585, 592.) To avoid multiple punishment when section 654 applies, the court should
impose sentence on the count carrying the longest potential sentence (here the attempted
murder charge), and then impose and stay execution of the sentence on the count to
which section 654 applies, pending successful completion of the sentence imposed and
not stayed. (People v. Sanchez (2016) 245 Cal.App.4th 1409, 1415.)
              The trial court in People v. Mesa (2012) 54 Cal.4th 191, 195-196 (Mesa),
imposed sentences on the defendant for assault with a firearm, possession of a firearm by
a felon, and actively participating in a criminal street gang. Each conviction was based
on the same act. (Id. at pp. 194-195.) Our Supreme Court found the trial court erred in
failing to stay the sentence imposed on the conviction for actively participating in a
criminal street gang pursuant to section 654. (Mesa, at p. 193.) The pertinent facts in the
present case are indistinguishable from those in Mesa. In Mesa, the defendant was
sentenced on an assault with a firearm that also served as the basis for his conviction for
actively participating in a criminal street gang, for which the court also sentenced the
defendant.



                                              17
              Here, Bonilla was convicted of three felonies, including active participation
in a criminal street gang. They all arose out of the act of Bonilla chasing and shooting
A.C. The trial court imposed an aggregate term of 32 years to life on the attempted
murder and attached firearm enhancements and imposed a two-year concurrent term on
count 3, the conviction of active participation in a criminal street gang. But the sentence
on the attempted murder, like the assault charge in Mesa, served as the basis of his
conviction for actively participating in a criminal street gang. It follows the trial court
erred in failing to stay the sentence imposed on count 3 pursuant to section 654.
              We will order the sentence on count 3 to be stayed pursuant to section 654
pending successful completion of the sentence imposed on count 1, and then permanently
stayed.
       5.     Amendment of the Abstract of Judgment
              Lastly, after sentencing Bonilla to an aggregate term of 32 years to life on
count 1 (attempted murder) with its attendant firearm enhancement, the trial court
imposed a concurrent three-year midterm sentence on count 2 (assault with a firearm) and
ordered it stayed pursuant to section 654. The abstract of judgment, however, fails to
reflect the stay. Because the trial court’s oral pronouncement prevails over a contrary
abstract of judgment (People v. Mitchell (2001) 26 Cal.4th 181, 185-186), the abstract
must be corrected to bring it in compliance with the court’s oral pronouncement. The
Attorney General agrees. Therefore, we will order the abstract of judgment corrected to
show the sentence on count 2 is stayed pursuant to section 654.

                                       DISPOSITION
              The sentence on count 3 is ordered stayed pursuant to section 654 pending
successful completion of the sentence on count 1, and then permanently stayed. The clerk
of the superior court is directed to correct the abstract of judgment to reflect that the
sentences on counts 2 and 3 are stayed pursuant to section 654, and then forward a


                                              18
certified copy to the Department of Corrections and Rehabilitation. The judgment is
otherwise affirmed.




                                               GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MARKS, J.*

    *Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.




                                          19